      Case: 1:20-cr-00637 Document #: 4 Filed: 09/17/20 Page 1 of 1 PageID #:31




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


                                                                     20CR637
 UNITED STATES OF AMERICA
                                                 CASE NUMBER:
                       v.
                                                 UNDER SEAL
 JEREMIAH HARRIS

                                           ORDER

        The UNITED STATES OF AMERICA by its attorney, JOHN R. LAUSCH, JR., United

States Attorney for the Northern District of Illinois, having moved this Court to Seal the

Complaint, Affidavit, Arrest Warrant, and Motion to Seal, and having demonstrated good

cause in support of its motion,

        IT IS HEREBY ORDERED THAT the Complaint, Affidavit, Arrest Warrant, and

Motion to Seal be sealed until the time of arrest of the defendant in this case or further order

of the Court, whichever occurs earlier. This Order does not prohibit law enforcement

personnel from disclosing the Complaint, Affidavit, and Arrest Warrant as necessary to

facilitate the enforcement of criminal law, including the execution of the warrant, or to any

federal official to assist the official receiving the information in the performance of that

official’s duties.



ENTER:



Honorable M. DAVID WEISMAN
United States Magistrate Judge

DATE: September 17, 2020
